Exhibit 10.11

PUMA BIOTECHNOLOGY, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

Non-employee members of the board of directors (the “Board”) of Puma
Biotechnology, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Program
(this “Program”). The cash and equity compensation described in this Program
shall be paid or be made, as applicable, automatically and without further
action of the Board, to each member of the Board who is not an employee of the
Company or any subsidiary of the Company (each, a “Non-Employee Director”) who
may be eligible to receive such cash or equity compensation. This Program shall
become effective as of December 19, 2013 (the “Effective Date”).

Cash Compensation

 

Annual Retainer:    Each Non-Employee Director shall be eligible to receive an
annual retainer of $50,000 for service on the Board, effective beginning in
calendar year 2014. The annual retainer shall be paid by the Company in four
equal installments of $12,500 at the beginning of each calendar quarter.

Equity Compensation

Non-Employee Directors shall be granted the equity awards described below. The
awards described below shall be granted under and shall be subject to the terms
and provisions of the Company’s 2011 Incentive Award Plan (the “Plan”).
Capitalized terms not otherwise defined below shall have the meanings ascribed
to them in the Plan.

 

Initial Stock Option Grant:   

Each Non-Employee Director who is initially elected or appointed to serve on the
Board upon or after the Effective Date is hereby granted an Option to purchase
30,000 Shares under the Plan (the “Initial Option”).

 

The Initial Option is hereby granted on the date on which such Non-Employee
Director is initially elected or appointed to serve on the Board (the “Election
Date”), and shall vest with respect to one-third (1/3rd) of the Shares subject
thereto on the first anniversary of the applicable Election Date, and with
respect to an additional 1/36th of the Shares subject thereto on each monthly
anniversary thereafter, subject to continued service through the applicable
vesting date. Each Initial Option shall have an exercise price per Share equal
to the Fair Market Value of a Share on the applicable Election Date.

Committee Chair Service Stock Option Grant:    Each Non-Employee Director who is
appointed to serve as chair of a committee of the Board (a “Committee”) upon or
after the Effective Date is hereby granted an Option to purchase 20,000 Shares
under the Plan (the “Chair Committee Option”).



--------------------------------------------------------------------------------

   If applicable, the Chair Committee Option is hereby granted on each date on
which such Non-Employee Director is appointed to serve as chair of a Committee
(the “Chair Appointment Date”), and shall vest with respect to one-third (1/3rd)
of the Shares subject thereto on the first anniversary of the applicable Chair
Appointment Date, and with respect to an additional 1/36th of the Shares subject
thereto on each monthly anniversary thereafter, subject to continued service
through each vesting date as chair of the Committee to which the Non-Employee
Director was appointed to serve as chair (on the applicable Chair Appointment
Date). Each Chair Committee Option shall have an exercise price per Share equal
to the Fair Market Value of a Share on the applicable Chair Appointment Date.
Non-Chair Committee Service Stock Option Grant:    Each Non-Employee Director
who is appointed to serve as a non-chair member of a Committee upon or after the
Effective Date is hereby granted an Option to purchase 10,000 Shares under the
Plan (the “Non-Chair Committee Option”).    If applicable, the Non-Chair
Committee Option is hereby granted on the date on which such Non-Employee
Director is appointed to serve on a Committee (the “Committee Appointment
Date”), and shall vest with respect to one-third (1/3rd) of the Shares subject
thereto on the first anniversary of the applicable Committee Appointment Date,
and with respect to an additional 1/36th of the Shares subject thereto on each
monthly anniversary of the Committee Appointment Date thereafter, subject to
continued service on any Committee through each vesting date. Each Non-Chair
Committee Option shall have an exercise price per Share equal to the Fair Market
Value of a Share on the applicable Committee Appointment Date. Annual Option
Grant:   

Effective as of the Effective Date, each Non-Employee Director who is serving on
the Board as of the date of the last regularly scheduled Board meeting held
during each calendar year (the “Board Meeting Date”) shall hereby be granted
annually an Option to purchase 10,000 Shares under the Plan (the “Annual
Option”).

 

The Annual Option is hereby granted on the Board Meeting Date, and shall vest
with respect to one-third (1/3rd) of the Shares subject thereto on the first
anniversary of the applicable Board Meeting Date, and with respect to an
additional 1/36th of the Shares subject thereto on each monthly anniversary
thereafter, subject to continued service through the applicable vesting date.
Each Annual Option shall have an exercise price per Share equal to the Fair
Market Value of a Share on the applicable Board Meeting Date.



--------------------------------------------------------------------------------

Miscellaneous

Each Initial Option, Committee Chair Option, Non-Chair Committee Option and
Annual Option shall be a Non-Qualified Stock Option and shall have a maximum
term of ten years from the applicable date of grant. All applicable terms of the
Plan apply to this Program as if fully set forth herein, and all grants of
Options are hereby subject in all respect to the terms of the Plan. The grant of
any Option under this Program shall be made solely by and subject to the terms
set forth in a written Award Agreement in a form approved by the Board and duly
executed by an executive officer of the Company.

Amendment, Modification and Termination

This Program may be amended, modified or terminated by the Board in the future
at its sole discretion. No Non-Employee Director shall have any rights
hereunder, except with respect to any Options actually granted pursuant to the
Program.